Citation Nr: 0826271	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  03-35 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to compensation under 38 U.S.C.A. § 
1151 for disabilities claimed to have been sustained during 
hospitalization in a VA hospital in October and November 
1975.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1947 
to August 1948 and from October 1950 to July 1952.  This case 
comes before the Board of Veterans Appeals (the Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).

In April 2005, the Board granted a motion to advance this 
case on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for disabilities claimed to have 
been sustained during hospitalization in a VA hospital in 
October and November 1975 (claim to reopen) is addressed in 
the remand portion of the decision below and is remanded to 
the RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

The portion of the April 25, 2006 Board decision that 
addressed the veteran's claim to reopen, as written, 
precluded effective judicial review.


CONCLUSION OF LAW

The portion of the April 25, 2006 Board decision that 
addressed the veteran's claim to reopen denied the veteran 
due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.904(a) (2007).


ORDER TO VACATE

The Board denied the issue on appeal by an April 25, 2006 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a December 2007 Joint Motion for Court Remand (Joint 
Motion), in January 2008, the Court remanded this appeal for 
development in compliance with the Joint Motion.

An April 21, 2008 letter was sent to the veteran and his 
attorney in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  A June 
2008 response was received from the veteran indicated that he 
was sending additional argument or evidence, that he had 
nothing further to submit, and requesting that the Board 
proceed immediately to readjudicate the appeal.  

An appellate decision may be vacated by the Board at any time 
upon the request of the veteran or his representative, or on 
the Board's own motion when there has been a denial of due 
process.  38 C.F.R. § 20.904(a) (2007).  Here, the Court 
remanded part of the Board's decision in this matter, finding 
that the VA had not met its statutory and regulatory duty to 
assist with respect to the veteran's claim to reopen.  See 38 
U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Kent v. Nicholson, 20 Vet. App. 
1, 9-10 (2006).  That part of the April 25, 2006 Board 
decision that addressed the veteran's claim to reopen thus 
failed to provide the veteran due process under the law.  
Accordingly, in order to prevent prejudice to the veteran, 
that part of the Board decision addressing the veteran's 
claim to reopen must be vacated, and a new decision will be 
entered as if that portion of the April 25, 2006 Board 
decision had never been issued.


ORDER

The April 25, 2006 Board decision is vacated with respect to 
the veteran's claim to reopen.



REMAND

The Court's January 2008 Order remanded this issue to the 
Board for compliance with the December 2007 Joint Motion.  
The Joint Motion found that VA's duty to assist had not yet 
been met.

VA has a statutory and regulatory duty to notify the veteran 
what information and evidence is needed in order to 
substantiate the claim.  See 38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  For claims to reopen, VA must 
notify the veteran of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9-
10 (2006).  Although an October 2001 letter notified the 
veteran of the evidence and information necessary to reopen 
the claim, no letter with respect to this appeal has notified 
the veteran of the evidence and information that is necessary 
to substantiate a claim for compensation benefits under 
38 U.S.C.A. § 1151.  Accordingly, remand is required for such 
notice.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by 38 U.S.C.A. §§ 5103(a) and 5103A, 38 
C.F.R. § 3.159(b), and Kent v. Nicholson, 
20 Vet. App. 1, 9-10 (2006).

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


